Title: Caesar A. Rodney to Thomas Jefferson, 30 March 1811
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Washington March 30th 1811.
          
            If you recollect just before you retired from office, I ventured to give you an opinion, on a case stated by Mr Wilberforce, in direct opposition to those he had obtained in England. It was natural that I should distrust my own judgment, when put in competition with that of able & eminent civilians perfectly conversant with the laws & practice of courts of admiralty. But the slave trade having been prohibited by act of parliament, & cases arising under it, made cognizable before the admiralty tribunals, all the rules of prize courts, succeeded, of course, as a commentary to the text, to direct the course of proceeding in the exercise of this branch of their jurisdiction. Agreeably to the usual practice therefore the  onus probandi would, in these cases, be imposed on the claimant. Without violating the principle which prohibits one nation from executing or even noticing the penal laws of another, I conceived it would be competent in examining the pretensions for restitution to look into the right or title of a claimant to the property And it would seem to me, a solecism, if a right could exist in a citizen of the U. States in the face of the offended laws of his own country. No title I thought could flow from such an impure source. Under these impressions I gave the opinion which has since been confirmed in various cases by the high court of admiralty. And I am now happy to find the question put at rest, by a solemn decision before the Lords Commissioners of appeals in prize causes. A breif sketch of the case is contained in the enclosed paper. You will receive pleasure and satisfaction from its perusal. The determination will have a happy influence, and will contribute greatly to aid the cause of humanity in which you have so successfully laboured. With every sentiment of esteem, affection and gratitude I remain Dr Sir,
          
            Yours Truly
            
 C. A. Rodney
          
        